Exhibit 10.1

PULTE HOMES, INC.

2004 STOCK INCENTIVE PLAN

(As Amended and Restated as of March 19, 2009)

I. INTRODUCTION

1.1. Purposes. The purposes of the Pulte Homes, Inc. 2004 Stock Incentive Plan
(this “Plan”) are (i) to align the interests of the Company’s stockholders and
the recipients of awards under this Plan by increasing the proprietary interest
of such recipients in the Company’s growth and success, (ii) to advance the
interests of the Company by attracting and retaining officers, other employees,
nonemployee directors, consultants, independent contractors and agents and
(iii) to motivate such persons to act in the long-term best interests of the
Company and its stockholders.

1.2. Certain Definitions.

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Change in Control” shall have the meaning set forth in Section 5.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the committee designated by the Board, consisting of two
or more members of the Board, each of whom may be (i) a “Non-Employee Director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code and
(iii) “independent” within the meaning of the rules of the New York Stock
Exchange or, if the Common Stock is not listed on the New York Stock Exchange,
within the meaning of the rules of the principal national stock exchange on
which the Common Stock is then traded.

“Common Stock” shall mean the common stock, $.01 par value, of the Company.

“Company” shall mean Pulte Homes, Inc., a Michigan corporation, or any successor
thereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exempt Persons” shall mean William J. Pulte, his spouse, any trust or other
entity established for the benefit of either or both of such persons, or any
charitable organization established by either or both of such persons.



--------------------------------------------------------------------------------

“Fair Market Value” shall mean the average of the high and low transaction
prices of a share of Common Stock on the New York Stock Exchange on the date as
of which such value is being determined or, if the Common Stock is not listed on
the New York Stock Exchange, the average of the high and low transaction prices
of a share of Common Stock on the principal national stock exchange on which the
Common Stock is traded on the date as of which such value is being determined,
or if there shall be no reported transaction for such date, on the next
preceding date for which a transaction was reported; provided, however, that if
Fair Market Value for any date cannot be so determined, Fair Market Value shall
be determined by the Committee by whatever means or method as the Committee, in
the good faith exercise of its discretion, shall at such time deem appropriate.

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Incumbent Board” shall have the meaning set forth in Section 5.8(b)(2).

“Mature Shares” shall mean previously-acquired shares of Common Stock for which
the holder thereof has good title, free and clear of all liens and encumbrances,
and which such holder either (i) has held for at least six months or (ii) has
purchased on the open market.

“Non-Qualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“Outstanding Common Stock” shall have the meaning set forth in
Section 5.8(b)(1).

“Outstanding Voting Securities” shall have the meaning set forth in
Section 5.8(b)(1).

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR, (ii) as a condition
to the grant of a Stock Award or (iii) during the applicable Restriction Period
or Performance Period as a condition to the holder’s receipt, in the case of a
Restricted Stock Award, of the shares of Common Stock subject to such award, or,
in the case of a Restricted Stock Unit Award or a Performance Share Award, of
the shares of Common Stock subject to such award and/or of payment with respect
to such award. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder, such criteria and objectives shall include one or more
of the following objective corporate-wide or subsidiary, division, operating
unit or individual measures: earnings; earnings per share; earnings before
interest and taxes (“EBIT”); earnings before interest, taxes, depreciation and
amortization (“EBITDA”); financial return ratios; return on equity; return on
assets; total shareholder return; net income; pre-tax income;

 

- 2 -



--------------------------------------------------------------------------------

operating income; revenues; profit margin; cash flow(s); expense management;
economic profit; customer satisfaction; mortgage capture rates; productivity;
efficiency; employee retention; succession management; management of service and
warranty costs; management of the cost of insurance claims; achievement of
energy performance goals; measurable marketing effectiveness; or achievement of
diversity goals. Each such goal may be expressed on an absolute or relative
basis, may include comparisons based on current internal targets, the past
performance of the Company (including the performance of or one or more
subsidiaries, divisions or operating units) or the past or current performance
of other companies (or a combination of such past and current performance) and
may include or exclude objectively determinable components of any performance
goal, including, without limitation, special charges such as restructuring or
impairment charges, gains on land sales below original basis, non-cash
amortization, or tax refunds or payments. In the case of earnings-based
measures, in addition to the ratios specifically enumerated above, performance
goals may include comparisons relating to capital (including, but not limited
to, the cost of capital), shareholders’ equity, shares outstanding, assets or
net assets, or any combination thereof. The measures utilized in establishing
performance goals under this Plan for any given Performance Period shall be
determined in accordance with generally accepted accounting principles (“GAAP”)
and in a manner consistent with the methods used in the Company’s audited
consolidated financial statements, to the extent applicable, without regarding
to (a) extraordinary or other nonrecurring or unusual items, as determined by
the Company’s independent public accountants in accordance with GAAP,
(b) changes in accounting, as determined by the Company’s independent public
accountants in accordance with GAAP, or (c) pre-acquisition costs, unless, in
each case, the Committee decides otherwise or as otherwise required under
Section 162(m) of the Code.

“Performance Period” shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Share Award shall be
measured.

“Performance Share” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, the Fair Market Value of such share of Common Stock in cash.

“Performance Share Award” shall mean an award of Performance Shares under this
Plan.

“Person” shall have the meaning set forth in Section 5.8(b)(1).

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right which entitles the holder thereof to
receive, upon vesting, shares of Common Stock, cash or a combination thereof
with an aggregate value equal to the Fair Market Value of one share of Common
Stock on the date of vesting.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

 

- 3 -



--------------------------------------------------------------------------------

“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the restrictions applicable to a Restricted Stock Unit Award shall remain
in effect.

“SAR” shall mean a stock appreciation right, which may be a Free-Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award, an Unrestricted Stock Award
or a Restricted Stock Unit Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 25% of the combined voting
power of the total outstanding equity interests of such entity.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Qualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.

“Tax Date” shall have the meaning set forth in Section 5.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

“Unrestricted Stock” shall mean shares of Common Stock which are not subject to
a Restriction Period or Performance Measures.

“Unrestricted Stock Award” shall mean an award of Unrestricted Stock under this
Plan.

1.3. Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Non-Qualified Stock Options, (ii) SARs in the form of Tandem
SARs or Free-Standing SARs, (iii) Stock Awards in the form of Restricted Stock,
Unrestricted Stock or Restricted Stock Units and (iv) Performance Shares. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock,
the number of SARs, the number of Restricted Stock Units and the number of
Performance Shares subject to such an award, the exercise price or base price
associated with the award, the time and conditions of exercise or settlement of
the award and all other terms and conditions of the award, including, without
limitation, the form of the Agreement evidencing the award. The Committee may,
in its sole discretion and for any reason at any time, subject to the
requirements of Section 162(m) of

 

- 4 -



--------------------------------------------------------------------------------

the Code and regulations thereunder in the case of an award intended to be
qualified performance-based compensation, take action such that (i) any or all
outstanding options and SARs shall become exercisable in part or in full,
(ii) all or a portion of the Restriction Period applicable to any outstanding
Restricted Stock Award or Restricted Stock Unit Award shall lapse, (iii) all or
a portion of the Performance Period applicable to any outstanding Performance
Share Award shall lapse and (iv) the Performance Measures (if any) applicable to
any outstanding award shall be deemed to be satisfied at the maximum or any
other level. The Committee shall, subject to the terms of this Plan, interpret
this Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan and may impose,
incidental to the grant of an award, conditions with respect to the award, such
as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive.

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to the applicable law, to the Chief Executive Officer or
other executive officer of the Company as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority to the Board or the Chief Executive Officer or other executive officer
of the Company with regard to the grant of an award to any person who is a
“covered employee” within the meaning of Section 162(m) of the Code or who, in
the Committee’s judgment, is likely to be a covered employee at any time during
the period an award hereunder to such employee would be outstanding and (ii) the
Committee may not delegate its power and authority to the Chief Executive
Officer or other executive officer of the Company with regard to the selection
for participation in this Plan of an officer or other person subject to
Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an award to such an officer or other person.

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law, except as otherwise may be provided in the Company’s Articles of
Incorporation and/or By-laws, and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

1.4. Eligibility. Participants in this Plan shall consist of such officers,
other employees, nonemployee directors, consultants, independent contractors and
agents, and persons expected to become officers, other employees, nonemployee
directors, consultants, independent contractors and agents, of the Company or a
Subsidiary as the Committee in its sole discretion may select from time to time.
For purposes of this Plan, references to employment shall also mean an agency or
independent contractor relationship and references to employment by the Company

 

- 5 -



--------------------------------------------------------------------------------

shall also mean employment by a Subsidiary. The Committee’s selection of a
person to participate in this Plan at any time shall not require the Committee
to select such person to participate in this Plan at any other time.

1.5. Shares Available.

(a) Subject to adjustment as provided in Section 5.7, the number of shares of
Common Stock which shall be available for awards under this Plan shall be
13,637,301 as of March 19, 2009, reduced by the sum of the aggregate number of
shares of Common Stock which become subject to outstanding options, outstanding
Free-Standing SARs, outstanding Stock Awards and outstanding Performance Share
Awards after such date, and increased by the number of shares of Common Stock
that may again become available under this Plan pursuant to Section 1.5(b),
whether such shares are subject to awards granted before or after such date.
Subject to adjustment as provided in Section 5.7, of the total number of shares
of Common Stock available under this Plan, 10,000,000 shares of Common Stock
shall be available for awards of any type permitted by this Plan, 1,842,751
additional shares of Common Stock shall be available for Stock Awards and
Performance Share Awards and 1,794,550 additional shares of Common Stock shall
be available for awards other than Stock Awards and Performance Share Awards.

(b) The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments if the number of shares of Common Stock
actually delivered differs from the number of shares previously counted in
connection with an award. To the extent that shares of Common Stock subject to
an outstanding award granted under this Plan are not issued or delivered to the
holder of the award or are returned to the Company by the holder of the award by
reason of (i) the expiration, termination, cancellation or forfeiture of such
award, (ii) the settlement of such award in cash, or (iii) the delivery or
withholding of shares of Common Stock to pay all or a portion of the exercise
price of an award, if any, or to satisfy all or a portion of the tax withholding
obligations relating to an award, then such shares of Common Stock shall again
be available under this Plan. This Section 1.5(b) shall apply to the share limit
imposed to conform to the Treasury regulations governing Incentive Stock Options
only to the extent consistent with applicable regulations relating to Incentive
Stock Options under the Code.

(c) Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.

(d) To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
(i) the maximum number of shares of Common Stock with respect to which options
or SARs or a combination thereof may be granted during any calendar year to any
person shall be 1,000,000, subject to adjustment as provided in Section 5.7,
(ii) the maximum number of shares of Common Stock with respect to which Stock
Awards subject to Performance Measures may be granted during any calendar year
to any person shall be 500,000, subject to adjustment as provided in Section 5.7
and (iii) the maximum number of shares of Common Stock with respect to which
Performance Share Awards may be granted during any calendar year to any person
shall be 500,000, subject to adjustment as provided in Section 5.7.

 

- 6 -



--------------------------------------------------------------------------------

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1. Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option shall be a Non-Qualified Stock Option. An Incentive Stock Option may not
be granted to any person who is not an employee of the Company or any parent or
subsidiary (as defined in Section 424 of the Code). Each Incentive Stock Option
shall be granted within ten years of the date this Plan is adopted by the Board.
To the extent that the aggregate Fair Market Value (determined as of the date of
grant) of shares of Common Stock with respect to which options designated as
Incentive Stock Options are exercisable for the first time by a participant
during any calendar year (under this Plan or any other plan of the Company, or
any parent or subsidiary as defined in Section 424 of the Code) exceeds the
amount (currently $100,000) established by the Code, such options shall
constitute Non-Qualified Stock Options.

Options shall be subject to the following terms and conditions and shall be
subject to such additional terms and conditions, not inconsistent with the terms
of this Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or subsidiary as defined in Section 424 of the
Code) (a “Ten Percent Holder”), the purchase price per share of Common Stock
shall not be less than the price (currently 110% of Fair Market Value) required
by the Code in order for the option to constitute an Incentive Stock Option.

(b) Exercise Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and by accompanying such notice with payment therefor in full (or by
arranging for such payment to the Company’s satisfaction) either (A) in cash,
(B) by delivery (either actual delivery or by attestation procedures established
by the Company) of Mature Shares having an aggregate Fair

 

- 7 -



--------------------------------------------------------------------------------

Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (C) except as may be
prohibited by applicable law, in cash by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise or
(D) a combination of (A) and (B), in each case to the extent set forth in the
Agreement relating to the option, (ii) if applicable, by surrendering to the
Company any Tandem SARs which are canceled by reason of the exercise of the
option and (iii) by executing such documents as the Company may reasonably
request. Any fraction of a share of Common Stock which would be required to pay
such purchase price shall be disregarded and the remaining amount due shall be
paid in cash by the optionee. No certificate representing Common Stock shall be
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 5.5, have been paid (or arrangement made for
such payment to the Company’s satisfaction).

2.2. Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR. The Committee may require that an outstanding option be
exchanged for an SAR exercisable for shares having vesting, expiration and other
terms substantially the same as the option, so long as such exchange will not
result in additional accounting expense to the Company.

SARs shall be subject to the following terms and conditions and shall be subject
to such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

(b) Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof. The
period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no SAR may be exercised more than ten years after the
date of grant; and provided further that no Tandem SAR shall be exercised later
than the expiration, cancellation, forfeiture or other termination of the
related option. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an SAR
or to the exercisability of all or a portion of an SAR. The Committee shall
determine whether an SAR may be exercised in cumulative or non-cumulative
installments and in part or in full at any time. An exercisable SAR, or portion
thereof, may be exercised, in the case of a Tandem SAR, only with respect to
whole shares of Common Stock and, in the case of a Free-Standing SAR, only with
respect to a whole number of SARs. If an SAR is exercised for shares of
Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant

 

- 8 -



--------------------------------------------------------------------------------

to Section 3.2(d). Prior to the exercise of an SAR for shares of Common Stock,
including Restricted Stock, the holder of such SAR shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such SAR.

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are canceled by
reason of the exercise of the Tandem SAR and (iii) by executing such documents
as the Company may reasonably request. A Free-Standing SAR may be exercised
(i) by giving written notice to the Company specifying the whole number of SARs
which are being exercised and (ii) by executing such documents as the Company
may reasonably request.

2.3. Termination of Employment or Service. Subject to the requirements of the
Code, all of the terms relating to the exercise, cancellation or other
disposition of an option or SAR upon a termination of employment or service with
the Company of the holder of such option or SAR, as the case may be, whether by
reason of disability, retirement, death or any other reason, shall be determined
by the Committee.

2.4. No Repricing of Awards. Notwithstanding anything in this Plan to the
contrary and subject to Section 5.7, without the approval of stockholders, the
Committee will not amend or replace previously granted options or SARs in a
transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.

III. STOCK AWARDS

3.1. Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, an Unrestricted Stock Award or a Restricted Stock Unit Award. The
Committee may grant Stock Awards under this Plan independently, in lieu of, or
in conjunction with, any cash bonus award otherwise payable to an employee
pursuant to the Pulte Homes, Inc. Senior Management Annual Incentive Plan or any
other bonus or incentive plan maintained by the Company from time to time.

3.2. Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall be subject to such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award, an Unrestricted Stock Award or a Restricted
Stock Unit Award, and the Performance Measures (if any) and Restriction Period
applicable to a Restricted Stock Award or a Restricted Stock Unit Award shall be
determined by the Committee. Unrestricted Stock Awards shall not be subject to
any Performance Measures or Restriction Periods.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
or a Restricted Stock Unit Award shall provide, in the manner determined by the
Committee, in its discretion, and subject to the provisions of this Plan, for
the vesting of the shares of Common

 

- 9 -



--------------------------------------------------------------------------------

Stock subject to such Restricted Stock Award or the vesting of such Restricted
Stock Unit Award (i) if specified Performance Measures are satisfied or met
during the specified Restriction Period, (ii) if the holder of such award
remains continuously in the employment or service of the Company during the
specified Restriction Period or (iii) if both of the conditions described in
clauses (i) and (ii) are satisfied during the specified Restriction Period, and
for the forfeiture of all or a portion of the shares of Common Stock subject to
such Restricted Stock Award or the forfeiture of such Restricted Stock Unit
Award (x) if specified Performance Measures are not satisfied or met during the
specified Restriction Period or (y) if the holder of such award does not remain
continuously in the employment or service of the Company during the specified
Restriction Period.

(c) Share Certificates. During the Restriction Period, a certificate or
certificates representing a Restricted Stock Award may be registered in the
holder’s name or a nominee name at the discretion of the Company and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All certificates
registered in the holder’s name shall be deposited with the Company, together
with stock powers or other instruments of assignment (including a power of
attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in part.
Alternatively, the shares of Common Stock subject to a Restricted Stock Award
may be held by the Company or a custodian in book entry form, with restrictions
on such shares duly noted, until the termination of any Restriction Period (and
the satisfaction or attainment of any Performance Measures) applicable to such
Restricted Stock Award. Upon termination of any Restriction Period (and the
satisfaction or attainment of any Performance Measures) applicable to a
Restricted Stock Award or to a Restricted Stock Unit Award payable in whole or
in part in shares of Common Stock, or upon the grant of an Unrestricted Stock
Award, in each case subject to the Company’s right to require payment of any
taxes in accordance with Section 5.5, a certificate or certificates evidencing
ownership of the requisite number of shares of Common Stock shall be delivered
to the holder of such award.

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.

(e) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award (i) shall specify whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii) may
specify whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend

 

- 10 -



--------------------------------------------------------------------------------

equivalents, with respect to the number of shares of Common Stock subject to
such award. Prior to the settlement of a Restricted Stock Unit Award in shares
of Common Stock, the holder of such award shall have no rights as a stockholder
of the Company with respect to the shares of Common Stock subject to such award
and shall have rights as a stockholder of the Company in accordance with
Section 5.11.

3.3. Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period relating to a Restricted Stock Award or a Restricted Stock Unit Award, or
any forfeiture and cancellation of such award upon a termination of employment
or service with the Company of the holder of such award, whether by reason of
disability, retirement, death or any other reason, shall be determined by the
Committee.

IV. PERFORMANCE SHARE AWARDS

4.1. Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons as may be selected by the
Committee.

4.2. Terms of Performance Share Awards. Performance Share Awards shall be
subject to the following terms and conditions and shall be subject to such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.

(a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to a Performance Share Award and the Performance
Measures and Performance Period applicable to such award shall be determined by
the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Share Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such award, if
specified Performance Measures are satisfied or met during the specified
Performance Period, and for the forfeiture of all or a portion of such award, if
specified Performance Measures are not satisfied or met during the specified
Performance Period.

(c) Settlement of Vested Performance Share Awards. The Agreement relating to a
Performance Share Award (i) shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. If a Performance Share Award is settled in shares
of Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the settlement of a Performance
Share Award in shares of Common Stock, including Restricted Stock, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award.

 

- 11 -



--------------------------------------------------------------------------------

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Share Award, or any forfeiture and cancellation
of such award upon a termination of employment or service with the Company of
the holder of such award, whether by reason of disability, retirement, death or
any other reason, shall be determined by the Committee.

V. GENERAL

5.1. Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval at the 2004 annual meeting of
stockholders and, if approved by a majority of the votes cast by the holders of
shares of Common Stock entitled to vote, shall become effective on the date of
such approval. This Plan shall terminate ten years after its effective date,
unless terminated earlier by the Board. Termination of this Plan shall not
affect the terms or conditions of any award granted prior to termination. In the
event that this Plan is not approved by the stockholders of the Company, this
Plan and any awards granted hereunder shall be null and void.

5.2. Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code and any
rule of the New York Stock Exchange or, if the Common Stock is not listed on the
New York Stock Exchange, any rule of the principal national stock exchange on
which the Common Stock is then traded; provided, however, that no amendment
shall be made without stockholder approval if such amendment would (a) increase
the maximum number of shares of Common Stock available under this Plan (subject
to Section 5.7), (b) effect any change inconsistent with Section 422 of the Code
or (c) extend the term of this Plan. No amendment may impair the rights of a
holder of an outstanding award without the consent of such holder.

5.3. Agreement. Each award shall be evidenced by an Agreement executed by the
Company and the recipient of such award and, upon execution by each party and
delivery of the executed Agreement to the Company, such award shall be effective
as of the effective date set forth in the Agreement.

5.4. Non-Transferability of Awards. Unless otherwise specified in the Agreement
relating to an award, no award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company. Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except to the extent permitted
by the second preceding sentence or the Agreement relating to an award, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any such
award, such award and all rights thereunder shall immediately become null and
void.

5.5. Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made

 

- 12 -



--------------------------------------------------------------------------------

hereunder, payment by the holder of such award of any Federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
award. An Agreement may provide that (i) the Company shall withhold whole shares
of Common Stock which would otherwise be delivered to a holder, having an
aggregate Fair Market Value determined as of the date the obligation to withhold
or pay taxes arises in connection with an award (the “Tax Date”), or withhold an
amount of cash which would otherwise be payable to a holder, in the amount
necessary to satisfy any such obligation or (ii) the holder may satisfy any such
obligation by any of the following means: (A) a cash payment to the Company,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of Mature Shares having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation, (D) in the case of the exercise of an option, except as may be
prohibited by applicable law, a cash payment by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of exercise
or (E) any combination of (A), (B) and (C), in each case to the extent set forth
in the Agreement relating to the award. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

5.6. Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

5.7. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
maximum number of securities available for Stock Awards and Performance Share
Awards, the number and class of securities subject to each outstanding option
and the purchase price per security, the maximum number of securities with
respect to which options or SARs or a combination thereof, or Stock Awards or
Performance Share Awards, may be granted during any calendar year to any person,
the terms of each outstanding SAR, the number and class of securities subject to
each outstanding Stock Award or Performance Share Award, and the terms of each
outstanding Restricted Stock Award, Restricted Stock Unit Award or Performance
Share Award shall be appropriately adjusted by the Committee, such adjustments
to be made in the case of outstanding options and SARs without an increase in
the aggregate purchase price or

 

- 13 -



--------------------------------------------------------------------------------

base price. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive. If any such adjustment would result in a
fractional security being (a) available under this Plan, such fractional
security shall be disregarded, or (b) subject to an award under this Plan, the
Company shall pay the holder of such award, in connection with the first
vesting, exercise or settlement of such award in whole or in part occurring
after such adjustment, an amount in cash determined by multiplying (i) the
fraction of such security (rounded to the nearest hundredth) by (ii) the excess,
if any, of (A) the Fair Market Value on the vesting, exercise or settlement date
over (B) the exercise or base price, if any, of such award.

5.8. Change in Control.

(a) (1) Notwithstanding any provision in this Plan, unless otherwise specified
in the Agreement relating to an award, in the event of a Change in Control
pursuant to Section (b)(3) or (4) below in connection with which the holders of
Common Stock receive shares of common stock that are registered under Section 12
of the Exchange Act, (i) all outstanding options and SARs shall immediately
become exercisable in full, (ii) the Restriction Period applicable to any
outstanding Restricted Stock Award or Restricted Stock Unit Award shall lapse,
(iii) the Performance Period applicable to any outstanding Performance Share
shall lapse, (iv) the Performance Measures applicable to any outstanding award
shall be deemed to be satisfied at the greater of (A) the projected level of
performance for the Performance Period, based on the extent to which the
applicable Performance Measures have been satisfied as of the date of the Change
in Control, and (B) the target level of performance for the Performance Period,
and (v) there shall be substituted for each share of Common Stock available
under this Plan, whether or not then subject to an outstanding award, the number
and class of shares into which each outstanding share of Common Stock shall be
converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share in the case of an option and the base
price in the case of an SAR shall be appropriately adjusted by the Committee
(whose determination shall be final, binding and conclusive), such adjustments
to be made in the case of outstanding options and SARs without an increase in
the aggregate purchase price or base price.

(2) Notwithstanding any provision in this Plan, unless otherwise specified in
the Agreement relating to an award, in the event of a Change in Control pursuant
to Section (b)(1) or (2) below, or in the event of a Change in Control pursuant
to Section (b)(3) or (4) below in connection with which the holders of Common
Stock receive consideration other than shares of common stock that are
registered under Section 12 of the Exchange Act, each outstanding award shall be
surrendered to the Company by the holder thereof, and each such award shall
immediately be canceled by the Company, and the holder shall receive, within ten
days of the occurrence of a Change in Control, a cash payment from the Company
in an amount equal to (i) in the case of an option, the number of shares of
Common Stock then subject to such option, multiplied by the excess, if any, of
the greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of Common Stock on the date of occurrence of the
Change in Control, over the purchase price per share of Common Stock subject to
the option, (ii) in the case of a Free-Standing SAR, the number of shares of
Common Stock then subject to such SAR, multiplied by the excess, if any, of the
greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of Common Stock on the date of occurrence of the
Change

 

- 14 -



--------------------------------------------------------------------------------

in Control, over the base price of the SAR, (iii) in the case of a Restricted
Stock Award, Restricted Stock Unit Award or Performance Share Award, the number
of shares of Common Stock, the number of Restricted Stock Units or the number of
Performance Shares, as the case may be, then subject to such award, multiplied
by the greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of Common Stock on the date of occurrence of the
Change in Control. In the event of a Change in Control, each Tandem SAR shall be
surrendered by the holder thereof and shall be canceled simultaneously with the
cancellation of the related option.

(b) “Change in Control” shall mean:

(1) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 40% or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company),
(B) any acquisition by the Company, (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (3) of this Section 5.8(b) or (E) any acquisition by any one or more
Exempt Persons; provided further, that for purposes of clause (B), if any Person
(other than the Company, any one or more Exempt Persons or any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 40%
or more of the Outstanding Common Stock or 40% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall not be deemed a member of the Incumbent Board;

 

- 15 -



--------------------------------------------------------------------------------

(3) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
outstanding securities entitled to vote generally in the election of directors,
as the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (ii) no Person (other than: the Company; any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 40% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

(4) the consummation of a plan of complete liquidation or dissolution of the
Company.

5.9. Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the exercise
or settlement of all or a portion of any award made hereunder shall be deferred,
or the Committee may, in its sole discretion, approve deferral elections made by
holders of awards. Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion.

5.10. No Right of Participation, Employment or Service. No person shall have any
right to participate in this Plan. Neither this Plan nor any award made
hereunder shall confer upon any person any right to continued employment by or
service with the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment or service of any person at any time
without liability hereunder.

5.11. Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

 

- 16 -



--------------------------------------------------------------------------------

5.12. Designation of Beneficiary. If permitted by the Company, a holder of an
award may file with the Committee a written designation of one or more persons
as such holder’s beneficiary or beneficiaries (both primary and contingent) in
the event of the holder’s death. To the extent an outstanding option or SAR
granted hereunder is exercisable, such beneficiary or beneficiaries shall be
entitled to exercise such option or SAR pursuant to procedures prescribed by the
Committee.

Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations.

If a holder fails to designate a beneficiary, or if all designated beneficiaries
of a holder predecease the holder, then each outstanding option and SAR
hereunder held by such holder, to the extent exercisable, may be exercised by
such holder’s executor, administrator, legal representative or similar person.

5.13. Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Michigan and construed in accordance
therewith without giving effect to principles of conflicts of laws.

5.14. Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are subject to the laws of foreign countries or
jurisdictions on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with provisions of laws of other countries or jurisdictions in which the Company
or its Subsidiaries operate or have employees.

 

- 17 -